Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
On June 4th 2021, the Examiner reached out to T. Daniel Christenbury (Reg. No. 31,750), to inform of up upcoming Examiner’s Amendment and Allowance.
The application has been amended as follows:
Claims 10-17 and 26-28 have been cancelled;
Claim 18, line 2 “the food discoloration inhibitor according to claim 10, in contact with a food” has been deleted, and -- in contact with a food a food discoloration inhibitor, comprising, as an effective ingredient, a low molecular weight lignin having a molecular weight peak in a molecular weight range of 4,000 to 9,500 and/or a high molecular weight lignin having a molecular weight peak in a molecular weight range of 10,000 to 40,000, wherein said molecular weight peak is measured at a wavelength of 254 nm by GPC molecular weight analysis using an UV detector. -- has been inserted; 
Claim 19, line 2 “the food discoloration inhibitor according to claim 11, in contact with a food” has been deleted, and -- in contact with a food the food discoloration 
Claim 20, line 2 “the food discoloration inhibitor according to claim 12, in contact with a food” has been deleted, and -- in contact with a food the food discoloration inhibitor according to claim 19, comprising, as an effective ingredient, said composition further containing a coumaric acid and/or a ferulic acid.  -- has been inserted; 
Claim 21, line 2 “the food discoloration inhibitor according to claim 13, in contact with a food” has been deleted, and -- in contact with a food the food discoloration inhibitor according to claim 19, wherein said composition is a bagasse alkaline hot-water extract.-- has been inserted; 
Claim 22, line 2 “the food discoloration inhibitor according to claim 14, in contact with a food” has been deleted, and -- in contact with a food the food discoloration inhibitor according to claim 10, wherein the food is a fresh food.-- has been inserted; 
Claim 23, line 2 “the food discoloration inhibitor according to claim 15, in contact with a food” has been deleted, and -- in contact with a food the food discoloration inhibitor according to claim 22, wherein said fresh food is an aquatic organism. -- has been inserted; and,
Claim 24, line 2 “the food discoloration inhibitor according to claim 16, in contact with a food” has been deleted, and -- in contact with a food the food discoloration inhibitor according to claim 23, wherein said aquatic organism is a crustacean. -- has been inserted; 


Reasons for Allowance
Claims 18-25 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art, Takayuki et al., (Application Number: JP 2006-177434 A), discloses a food discoloration inhibitor, comprising, as an effective ingredient, xylooligosacchride molecules, but fails to specifically disclose the use of lignins with the recited molecular weight ranges as discoloration inhibitors. Although, Takayuki discloses the xylooligosacchrides are extracted from a mixture comprising xylooligosacchrides and lignin having a molecular weight peak higher than 8,000, the lignin is ultimately removed from the mixture, as lignin is not an effective discoloration inhibitor.
While generally, courmaric acid and/or ferulic acid are known to have good discoloration inhibition properties (see Specification paragraph [0041]), Takayuki discloses using xylooligosacchride molecules without lignin to effectively inhibit food discoloration of shell-fish, as lignin is not an effective discoloration inhibitor.
As to the rejection of claims 19-21 under 35 USC §112(b): In light of the amendments filed on February 18th 2021, the indefiniteness rejections of claim 19-21 has been withdrawn.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASSAF ZILBERING whose telephone number is (571)270-3029.  The examiner can normally be reached on M-F 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571) 270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ASSAF ZILBERING/           Examiner, Art Unit 1792                    
/ERIK KASHNIKOW/           Supervisory Patent Examiner, Art Unit 1792